                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

MAUREEN MORAVEC,

                  Plaintiff,

v.                                                          Case No.: 2:18-cv-596-FtM-38NPM

METROPOLITAN TILE & MARBLE,
INC.,

                Defendant.
                                                 /

                                                ORDER1

        Before the Court is United States Magistrate Judge Nicholas P. Mizell’s Report and

Recommendation (“R&R”). (Doc. 44). Judge Mizell recommends granting the parties’

Joint Motion for Approval of Settlement (Doc. 43) and approving their FLSA Settlement

Agreement (Doc. 43-1) “as a fair and reasonable resolution of a bona fide dispute of the

parties’ FLSA issues.” (Doc. 44 at 6 (internal quotation marks omitted)). The parties filed

a Joint Notice of Non-Objection, stating they do not object and asking the Court to approve

the R&R. (Doc. 45). So the matter is ripe.

        A district judge “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.”                    28 U.S.C. § 636(b)(1); see also

Williams v. Wainwright, 681 F.2d 732, 732 (11th Cir. 1982). Without a specific objection,

the judge need not review factual findings de novo. 28 U.S.C. § 636(b)(1); see also

Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993). But the district court reviews



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
legal conclusions de novo, even without an objection. Cooper-Houston v. S. Ry., 37 F.3d

603, 604 (11th Cir. 1994).

      After a careful, complete, and independent examination of the file, the Court

accepts and adopts Judge Mizell’s R&R in full.

      Accordingly, it is now

      ORDERED:

      1. The Report and Recommendation (Doc. 44) is ACCEPTED and ADOPTED

          and the findings incorporated herein.

             a. The parties’ Joint Motion for Approval of Settlement and Dismissal of the

                 Case with Prejudice (Doc. 43) is GRANTED.

             b. The FLSA Settlement Agreement (Doc. 43-1) is APPROVED as a “fair

                 and reasonable resolution of a bona fide dispute” of the parties’ FLSA

                 issues.

             c. The parties request for the Court to retain jurisdiction over enforcement

                 of the Settlement Agreement is DENIED.

      2. This case is DISMISSED with prejudice.

      3. The Clerk is DIRECTED to enter judgment, terminate any pending motions or

          deadlines, and close the file.

      DONE and ORDERED in Fort Myers, Florida this 6th day of March, 2020.




Copies: All Parties of Record




                                           2
